DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 4/12/22 are acknowledged. Any rejection or objection from the 2/17/22 office action that is not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and the species of compound 18 were elected.
Claims 3, 17 and 18 are rejected as set forth below. The closest prior art (based on the current claim interpretation) is Liu et al. (US 2014/0073581 as cited with IDS 7/31/18) who generically teach modified rapamycin (claim 1). However, there is no adequate teaching, suggestion or motivation to arrive at compounds as instantly claimed from the teachings of Liu et al.
Claims 1-2, 4-8 and 10-16 are drawn to a non-elected group.
Claims 1-2, 4-8 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/21.
Claim 9 has been canceled.
Claims 3, 17 and 18 are being examined.

Priority
This application is a 371 of PCT/US2017/016516 02/03/2017 which claims benefit of 62/291,453 02/04/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/16/22, 4/18/22 and 4/8/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The 112 rejections are new rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 (at the bottom of page 7 of the 4/12/22 claim set) states that residues are exchanged and selected from options including compound A18-6. However, compound A18-6 appears to correspond to the structure shown at the bottom on page 7. As such, the claim appears to suggest that the compound is excluded from the claim (residues ‘are exchanged’) and also included in the claim. The contradictory information makes the scope of the claim unclear.
	Claims 17 and 18 depict structures. However, the structures as depicted are blurry and fuzzy. For example, at the bottom of the structures, both claims 17 and 18 appear to recite R variables. However, the subscript associated with the R variable cannot be ascertained. 
	Although unclear, the claims have been interpreted as including no new matter.

Double Patenting
Claims were previously rejected under double patenting based on the patents/applications cited below. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,662,220 (220; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other.
	220 recites specific formulas (claims 4-5) and mentions specific amino acids including mGly, mIle, mdPhe and mLeu (claim 1). 
	220 does not expressly recite a specific species that reads on the instant claims.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 220 since 220 recites specific formulas (claims 4-5) and suggest a specific finite number of amino acids (claim 1). Thus one would have been motivated to make such compounds and compositions based on the express teachings and suggestions. One would have had a reasonable expectation of success based on the express teachings and suggestions of 220.
	In relation to claims 3, 17 and 18, as set forth above the claim scope is unclear. The formula of claim 4 of 220 is of the same backbone as those of claims 3 (2nd structure) and 17. The formula of claim 5 of 220 is of the same backbone of claim 18. Further, 220 suggest specific amino acids such as mGly, mIle, dPhe and mLeu (claim 1) as in compound A18-2 of claim 3 and as recited in claims 17-18.
	
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,774,110 (110; previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other.
	110 recites a specific formula (claim 4) and mentions methods of administering (claims 2-3). 110 recites amino acids including mLeu, Pro, mPhe and Phe (compound 95-15-7 of claim 4).
	In relation to claim 17, as set forth above the claim scope is unclear. Compound 95-15-7 is interpreted as reading on claim 17. The formula of claim 4 of 110 is of the same backbone as that of the compound of claim 17. Further, 110 recites amino acids including mLeu, Pro, mPhe and Phe (compound 95-15-7 of claim 4) as in instant claim 17.

Claims 3 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/003,940 (reference application; ‘940’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
940 recites a specific formula (claim 1) and mentions compositions (claim 5) and recites specific amino acids (claim 1). 
940 does not expressly recite a specific species that reads on the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 940 since 940 recites a specific formula (claim 1) and suggest compositions (claim 5) and suggest a specific finite number of amino acids (claim 1). Thus one would have been motivated to make such compounds and compositions based on the express teachings and suggestions. One would have had a reasonable expectation of success based on the express teachings and suggestions of 940.
	In relation to claims 3 and 17, as set forth above the claim scope is unclear. The formula of claim 1 of 940 is of the same backbone as the 2nd structure of claim 3 and the compound of  claim 17. Further, 940 suggest specific amino acids including mGly, mIle, dPhe and mLeu (claim 1) as in instant compound A18-2 and as in claim 17.
	
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/039,697 (reference application; ‘697’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
697 recites specific formulas (claims 1 and 6) and mentions compositions (claim 7) and shows structures where the amino acids are Phg, Phe, Pro and Leu (claim 6 and claim 1 where R3 is H). 
697 does not expressly recite a specific species that reads on the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 697 since 697 recites specific formulas (claims 1 and 6) and suggest compositions (claim 7) and provides guidance (claim 1) and a pattern or preference for the amino acids (claim 6). Thus one would have been motivated to make such compounds and compositions based on the express teachings and suggestions. One would have had a reasonable expectation of success based on the express teachings and suggestions of 697.
	In relation to claim 17, as set forth above the claim scope is unclear. The formula of claims 1 and 6 of 697 are of the same backbone as the first structure of claim 17. Further, 697 recites amino acids (claim 6 and claim 1 where R3 is H) as in claim 17.

Response to Arguments – double patenting
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants request that the rejection be held in abeyance, the rejections above have not been overcome so they remain of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658